Citation Nr: 1648423	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder and anxiety.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1973 to April 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing, a transcript of which has been associated with the claims file.

In February 2015, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  A September 2015 Supplemental Statement of the Case continued denial of service connection for PTSD and an acquired psychiatric disability.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The evidence of record does not establish that the Veteran has a current diagnosis of PTSD.

2.  The evidence of record shows the Veteran's acquired psychiatric disorder did not manifest during or as a result of her military service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125, 4.130 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1101, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The duties to notify and assist claimants for VA benefits under the VCAA require VA to notify a claimant of evidence that is necessary to substantiate the claims, evidence that VA will attempt to obtain, and evidence the claimant is responsible for providing.  VA's notice is intended to be provided before an initial adjudication of a claim and the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the AOJ provided pre-adjudication notice to the Veteran in a September 2011 letter explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Id.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), military personnel records, private medical records, Social Security Administration (SSA) records, and the reports of multiple VA examinations.  

Also examined in connection with the appeal are the written statements provided by the Veteran and her representative.  The Veteran's testimony from the September 2014 Board hearing was also considered.  The record was held open for 60 days following the September 2014 hearing for the submission of additional evidence, however, nothing was received prior to the February 2015 Board remand.

In compliance with the remand instructions, the Veteran was provided with the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to the PTSD claim, including the "PTSD: Personal Assault" questionnaire (VA Form 21-0781a), via an April 2015 letter.  In March 2015, STRs and military personnel records were associated with the claims file, along with Mayo Clinic invoices from 2014 to 2015 provided by the Veteran.  The written brief submitted by her representative in October 2016 confirmed no other evidence was to be submitted.

Per the February 2015 remand, the Veteran was afforded another VA examination for her PTSD claim in September 2015.  The examiner noted his review of the Mayo Clinic treatment records, discussed the claims of sexual harassment, and asked questions of the Veteran concerning in-service stressors.  The examiner evaluated each claimed stressor, but ultimately determined that she did not meet the criteria for a diagnosis of PTSD.  As the examination report was based on relevant history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination and resulting medical opinion are adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Thus, appellate review of the claims may proceed as there is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered.  


Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. 

A layperson is competent to describe visible or personally observable symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994).  However, where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

While competent to attest to symptoms personally experienced during or after military service, a layperson is also generally not competent to testify that what was experienced in service caused the disability which was not clinically shown to have manifested until years after service, particularly in light the absence of contemporaneous and corroborating evidence of continuous symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999). 
When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

PTSD

The Veteran seeks service connection for PTSD developed as a result of incidents experienced during service.  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The requirement for the existence of an in-service stressor was amended regarding service connection for PTSD by eliminating the necessity of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD is diagnosed in service.  As the record does not contain a diagnosis of PTSD during the Veteran's period of service in this case, that amendment is not applicable here.  38 C.F.R. § 3.304(f)(1).

VA employs the nomenclature in the rating schedule based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) for purposes of evaluating psychiatric disorders.  38 C.F.R. § 4.130.  The claim was certified to the Board prior to August 4, 2014, while the DSM Fourth Edition (DSM-IV) remained in effect.   However, the evidence outlined below also addresses the DSM Fifth Edition (DSM-V) adopted prior to the September 2015 VA examination of the Veteran.

The Veteran has not alleged and the evidence does not show that she engaged in combat, feared hostile military or terrorist activity, or was a prisoner of war, so the provisions of 38 C.F.R. § 3.304(f)(1)-(4) are not applicable.  Pursuant to 38 C.F.R. § 3.304(f)(5), the stressor is related to a claim of an in-service personal assault.  However, during the September 2015 VA examination, the Veteran was asked directly about being assaulted and denied any such incident.  She described dirty jokes around the office, but stated that she was not assaulted or inappropriately touched while in service.  

The Veteran identified as her stressors the following incidents: her grandmother died while she was in basic training and she was unable to go home for the funeral; she lived in horrible conditions in condemned barracks; she was accused of being a lesbian and threatened with discharge; her unit was comprised of all men; and she was exposed to dirty jokes and criticism related to her education and grammar. The Veteran also described the family and financial stressors related to her grand-mother's illness and the resulting strain on her mother, which ultimately led to the request for a hardship discharge.

Following a thorough examination including consideration of the stressors, the VA examiner determined that the Veteran did not have a diagnosis of PTSD which conformed to the DSM-5 criteria, although she did meet the criteria for a diagnosis of an unspecified depressive disorder, discussed further below.  This conclusion was based on a review of the Veteran's claims folder, history, alleged stressors, symptoms, behavioral observations, overall competency, and the PTSD diagnostic criteria.  The examiner noted that the Veteran was alert and oriented during the exam, made good eye contact, but that her cooperation and effort were minimal.  She gave vague, generalized, and equivocal responses.  She did not put forth much effort to offer meaningful descriptions of her experience.  The examiner observed that she appeared to attach an unusual amount of significant to many benign life experiences.  Ultimately, he concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.

In addition to the medical evidence, the Board has also considered the Veteran's claim for PTSD and statements that she experienced stressors due to her military service.  However, a psychiatric disorder such as PTSD is not a medical condition a lay person is competent to diagnose.  Jandreau, supra.  The Veteran does not have the medical expertise to diagnose herself with a psychiatric disorder, nor does she have the medical expertise to provide an opinion regarding its etiology.  Thus, her lay assertion that she has PTSD due to her service lacks any probative value.

The Veteran has not demonstrated that she currently has, or at any time pertinent to her claim has had, PTSD.  There is no diagnosis of this disorder documented in the medical evidence in either VA or private records.  Thus, the first element of service connection, a current diagnosis, has not been satisfied, and the claim PTSD must be denied.  

In reaching this determination, the Board acknowledges the stressors described by the Veteran and the effect they have had on her life.  However, the requirement remains that a veteran seeking service connection for PTSD must have a diagnosis of such in accordance with the DSM.  38 C.F.R. § 3.304(f).  VA regulations require that a service connection claim be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent such evidence establishing a diagnosis of PTSD for the Veteran, the Board finds that service connection is not warranted.  

After weighing all the evidence, the Board finds the preponderance of the evidence is against the claim for PTSD, and the benefit-of-the-doubt standard does not apply. 38 U.S.C.A. § 5107; see also Gilbert, supra.

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder and anxiety disorder, developed as a result of incidents experienced during service.

Turning to the record, the evidence shows that the Veteran currently has a diagnosis of an unspecified depressive disorder, as documented in the September 2015 VA examination.  The evidence of record also documents that the Veteran experienced mental health symptomatology during service.  While STRs are silent to a psychiatric diagnosis, the Veteran reported feeling fatigued and shaky in January 1975.  As the only woman in the office at her first assignment, she was exposed to harassing behavior, including dirty jokes and criticism of her education and abilities.  She was sending money to her family and travelling home frequently to help care for her sick grandmother.  She became depressed and stressed and wore herself thin, according to her representative's January 2013 statement.  Her performance levels declined.  She requested a hardship discharge and was ultimately released from the service early.  As described by her representative at the September 2014 Board hearing, her family issues, work environment, and living situation while in service contributed to symptoms of depression.

Having satisfied two criteria for service connection, the Board turns to the question of whether the record establishes a medical nexus between the symptoms experienced by the Veteran in service and the current diagnosis.

A review of the post-service medical evidence shows that the Veteran has a documented history of mental health treatment beginning in 1996.  A July 1997 private psychiatry consult at May Clinic shows that she was diagnosed with an adjustment disorder with depressed mood in May 1996.  It also noted that her depressive symptoms were highly associated with situational stress.  The Veteran described her husband undergoing surgery, caring for two small children, having her mother living in her home, and job-related issues. The July 1997 diagnosis included depression related to stress.

Then, in 2006, the Veteran again received treatment from the Mayo Clinic.  The diagnosis in January 2006 was generalized anxiety disorder, dysthymic disorder, and major depressive disorder.  The doctor categorized the diagnoses as primarily work-related issues, although the Veteran also described stressors at home with her mother and children.  

Her treatment at the Mayo Clinic continued through 2008.  During this time, she experienced the loss of her mother and the doctors noted grief and moderately severe depression related to this loss on several occasions.  Notably, there is no mention by the Veteran or her care providers of her military service in relation to her depression in the Mayo Clinic treatment records.  

Likewise, the June 2008 SSA documents completed by the Veteran in conjunction with a disability claim are absent of any mention of military service as a contributing factor to her depression.  Instead, she describes stressors related to work, finances, and her mother's passing.

During the September 2014 Board hearing, the Veteran testified, "I'd say ... maybe 10, maybe 15 years after I got out of the service, I mean I just started having more and more problems being able to adjust in the workplace and I then started getting a diagnosis for major depression and it just has been that way ever since."  

In addition to the Veteran's statements, testimony, and medical treatment records, the Board also considered the September 2015 VA examination report.  A VA psychologist reviewed the Veteran's service and post-service medical records, obtained a history from the Veteran, and conducted a mental health examination before diagnosing the Veteran with an unspecified depressive disorder.  The examiner stated that it was his opinion that it was unlikely that the Veteran's depressive disorder was related to, caused by, manifested in, or aggravated by her military service.  He noted that her treatment records consistently identified situational factors and maladaptive personality characteristics as contributing factors to her depressive episodes, and that her military service and experiences were never a focus of her treatment.  

Although there is no indication of mental health issues on her service entrance or separation examinations, the Veteran informed the VA psychologist that she had experienced depressive symptoms since childhood.  Thus, he reasoned that it was unlikely that her depressive symptoms were permanently aggravated beyond their natural progression because there is no "natural progression" of depressive symptoms.

During the exam, the Veteran also stated that she first started meeting with mental health providers in 1997 for depression because of "job, work, things at home."  The examiner noted the previous diagnoses beyond a depressive disorder in the Mayo Clinic records, but stated that treatment providers often make diagnostic decisions based on exams that are fundamentally different than how forensic exams are conducted. 

After analyzing the evidence, the Board finds the September 2015 VA psychologist's opinion on the nexus to be the most competent and probative evidence on the issue.  Notably, there is no competent evidence of record to refute this opinion.

In making this decision, the Board has taken into consideration the Veteran's statements and testimony, as well as the arguments of the Veteran's representative.  As mentioned previously, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he or she is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board finds questions regarding the causation of a mental health disorder to be complex in nature.  

As such, while the Board finds the statements and testimony of the Veteran to be competent to the extent that she describes her symptoms and experiences related to her mental health, the Board also finds that she is not competent to relate a psychiatric disorder to her service.  Therefore, these statements are of little probative value in analyzing the link between her service and the current diagnosis.

Further, it was many years following her separation from service before the Veteran sought treatment or filed a claim for service connection for an acquired psychiatric disorder.  While not dispositive, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Significantly, it was over 20 years following her separation from service when the Veteran first sought treatment in 1996.  

While the Veteran has described her financial struggles and periods without health insurance to attribute for this significant gap in time, it is still notable that she was silent with respect to any link between her service and the psychiatric condition when she eventually obtained treatment from the Mayo Clinic.

Additionally, the Board may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness in weighing the credibility of lay statements.  Caluza v. Brown, 7 Vet. App. 498 (1995).  For example, the Veteran's current attribution of her psychiatric disorder to her service is inconsistent with her statements to the Mayo Clinic care providers and her testimony in 2014.  Significantly, the record does not reflect any complaints related to incidents in service when she specifically described her mental health and stressors during her treatment at the Mayo Clinic.  Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Veteran's current statements regarding her psychiatric health related to her efforts to obtain benefits are inconsistent with prior statements and other evidence of record.  Therefore, the Board finds that these statements linking her current acquired psychiatric disorder to her military service are not credible and, thus, not probative.  Caluza, supra; also see Madden v. Brown, 125 F.3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board also notes that the Veteran's acquired psychiatric disorder cannot be service connected on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  The presumption for chronic diseases, including psychoses, deals with three presumptions: 1) a chronic diagnosis in service linked to the same chronic diagnosis after service; 2) A chronic diagnosis within a year of separation; or 3) continuity of symptomatology.  As described above, there was no mention of psychotic issues in service.  Additionally, the record does not contain a diagnosis of an acquired psychiatric disorder within a year of separation or evidence weighing in favor of continuity of symptomatology.  Accordingly, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).

In summary, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disorder had its onset during service or within one year of separation from service, or that it is otherwise related to service.  The preponderance of the evidence is also against a finding that the Veteran experienced a continuity of symptomatology related to her acquired psychiatric disorder since service.  Therefore, the Veteran's claim must be denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, anxiety, and posttraumatic stress disorder is denied.

   
   

____________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


